Case 4:19-cv-03088 Document 1-3 Filed on 08/17/19 in TXSD Page 1 of 21




     EXHIBIT C




                                                                  Exhibit C
Case 4:19-cv-03088 Document 1-3 Filed on 08/17/19 in TXSD Page 2 of 21

                 2019-48639 / Court: 113




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03088 Document 1-3 Filed on 08/17/19 in TXSD Page 3 of 21




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03088 Document 1-3 Filed on 08/17/19 in TXSD Page 4 of 21




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03088 Document 1-3 Filed on 08/17/19 in TXSD Page 5 of 21




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03088 Document 1-3 Filed on 08/17/19 in TXSD Page 6 of 21




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03088 Document 1-3 Filed on 08/17/19 in TXSD Page 7 of 21




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03088 Document 1-3 Filed on 08/17/19 in TXSD Page 8 of 21




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03088 Document 1-3 Filed on 08/17/19 in TXSD Page 9 of 21




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03088 Document 1-3 Filed on 08/17/19 in TXSD Page 10 of 21




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03088 Document 1-3 Filed on 08/17/19 in TXSD Page 11 of 21




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03088 Document 1-3 Filed on 08/17/19 in TXSD Page 12 of 21

                 2019-48639 / Court: 113




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03088 Document 1-3 Filed on 08/17/19 in TXSD Page 13 of 21




                                                         k
                                                     ler
                                                      tC
                                                   ric
                                               ist
                                          sD
                                        esrg
                                      Bu
                                  lyn
                               ari
                            fM
                         eo
                      ffic
                   yO
                 op
              lC
           icia
         off
      Un
Case 4:19-cv-03088 Document 1-3 Filed on 08/17/19 in TXSD Page 14 of 21




                                                         k
                                                     ler
                                                      tC
                                                   ric
                                               ist
                                          sD
                                        esrg
                                      Bu
                                  lyn
                               ari
                            fM
                         eo
                      ffic
                   yO
                 op
              lC
           icia
         off
      Un
Case 4:19-cv-03088 Document 1-3 Filed on 08/17/19 in TXSD Page 15 of 21




                                                          k
                                                        er
                                                      Cl
                                                      t
                                                  ric
                                                ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                ily
                              ar
                            M
                          of
                        e
                     ffic
                O
              py
            Co
          al
          i
       fic
     of
  Un
                                                                   ss
                                                                 e
ase 4:19-cv-03088 Document 1-3 Filed on 08/17/19 in TXSD Page 16 of 2
                                                              rg
                                                           u
                                                      lynB
                                                a r i
                                           f  M
                                     e  o
                                 ffic
                             y O
                        o  p
                       C
                i  al
          f f ic
        o
   Un
                                                                      s s
                                                                    e
ase 4:19-cv-03088 Document 1-3 Filed on 08/17/19 in TXSD Page 17 of 2
                                                                  rg
                                                              B u
                                                          n
                                                   ri l y
                                                M a
                                           of
                                      ic e
                                  ff
                            y  O
                         o p
                   l  C
               i a
          ffic
      n o
   U
     Case 4:19-cv-03088 Document 1-3 Filed on 08/17/19 in TXSD Page 18 of 21                                8/7/2019 2:43 PM
                                                                                Marilyn Burgess - District Clerk Harris County
                                                                                                     Envelope No. 35773931
                                                                                                              By: Lisa Thomas
                                                                                                     Filed: 8/7/2019 2:43 PM

                                                    CAUSE NO. 201948639

   ARTHUR AMBS,                                                  IN THE DISTRICT COURT

         Plaintiff(s),

   vs.                                                           113TH JUDICIAL DISTRICT




                                                                                      k
                                                                                   ler
   ALLSTATE VEHICLE AND
   PROPERTY INSURANCE COMPANY,




                                                                                tC
                                                                 HARRIS COUNTY, TEXAS




                                                                            ric
         Defendant(s).




                                                                         ist
         DEFENDANT’S ORIGINAL ANSWER AND REQUEST FOR DISCLOSURE




                                                                      sD
TO THE HONORABLE JUDGE OF SAID COURT:




                                                                    es
          COMES NOW ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY,


                                                                 rg
                                                                Bu
Defendants in the above styled and numbered cause of action, and in response to the complaints
                                                               n
filed against them, would respectfully show unto this Honorable Court and Jury as follows:
                                                           ily
                                                           ar


                                                 I. GENERAL DENIAL
                                                          M




          Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally denies
                                                     of
                                                 e




each and every, all and singular, the allegations contained within Plaintiff’s Original Petition, and
                                           ffic




demand strict proof thereon by a preponderance of the credible evidence in accordance with the
                                   y   O




Constitution and laws of the State of Texas.
                                op
                           C




                                                 II. SPECIFIC DENIALS
                       ial




          In addition to any Notice required by the applicable insurance policy, Defendant denies
                   fic




that Plaintiff provided the pre-suit Notice required by Chapter 542A.003 of the Texas Insurance
            of
          Un




Code and Texas Business & Commerce Code § 17.505 (Texas Deceptive Trade Practices Act).

Plaintiff’s failure to provide the required notice under §542A.003 prior to the filing of this action

constitutes a breach of that statute. Because Plaintiffs failed to give the notice required by

§542A.003(b)(2) before filing this action, Plaintiffs are not entitled to recover attorneys’ fees


 Ambs vs. Allstate                                                                               Page 1 of 4
 Defendants’ Original Answer and Request for Disclosure
 0467422788.1
     Case 4:19-cv-03088 Document 1-3 Filed on 08/17/19 in TXSD Page 19 of 21



incurred after the date this defense was pled.

          Plaintiffs’ claims are barred, in whole or in part, by policy exclusions and/or limitations

which are listed in the policy made the basis of this suit. All or part of Plaintiff's claims are excluded

by the applicable insurance policy.




                                                                                     k
                                                                                  ler
          Plaintiffs failed to allege conduct warranting imposition of exemplary or punitive damages under




                                                                               tC
applicable state law. Defendant asserts the limitations and restrictions contained in Chapter 41 of the




                                                                           ric
Texas Civil Practice and Remedies Code.




                                                                        ist
                                                                     sD
          Defendant hereby gives notice that it intends to rely upon such other defenses as may become




                                                                    es
available or apparent during the course of discovery and thus reserves its right to amend this answer.



                                                                 rg
                                        III. REQUEST FOR DISCLOSURE
                                                                Bu
          Pursuant to Texas Rules of Civil Procedure, Defendant requests that Plaintiff disclose
                                                               n
                                                           ily

within thirty days of service of this request, the information and material described in Rule 194.2(a)
                                                           ar
                                                          M




through (l). If this case was filed as an Expedited Action under TRCP 47(c)(1) and/or TRCP 190.2,
                                                     of




Defendant further requests disclosure of any and all documents, electronic information, and
                                                 e
                                           ffic




tangible items that you have in your possession, custody or control and which may be used to
                                       O




support your claims or defenses.
                                   y
                                op




                                                   IV. JURY DEMAND
                           C




          Defendant formally requests a jury trial pursuant to Rule 216 of the Texas Rules of Civil
                       ial
                   fic




Procedure and tenders the jury fee.
            of




                            V. DESIGNATED E-SERVICE EMAIL ADDRESS
          Un




          The following is the undersigned attorney’s designation of electronic service email address

for all electronically served documents and notices, filed and unfiled, pursuant to Tex.R.Civ.P.

21(f)(2) & 21(a). (HoustonLegal@allstate.com). This is the undersigned’s ONLY electronic



 Ambs vs. Allstate                                                                               Page 2 of 4
 Defendants’ Original Answer and Request for Disclosure
 0467422788.1
     Case 4:19-cv-03088 Document 1-3 Filed on 08/17/19 in TXSD Page 20 of 21



service email address, and service through any other email address will be considered invalid.

          WHEREFORE, PREMISES CONSIDERED, Defendants, ALLSTATE VEHICLE AND

PROPERTY INSURANCE COMPANY, prays that the Plaintiff recover nothing of and from the

Defendants by reason of this suit, that Defendants be discharged without delay, with costs of court, and for




                                                                                         k
                                                                                      ler
such other and further relief, both general and special, at law and in equity, to which Defendants may show




                                                                                   tC
itself justly entitled, and for which Defendants will in duty bound, forever pray.




                                                                               ric
                                                                Respectfully submitted,




                                                                            ist
                                                                         sD
                                                                SUSAN L. FLORENCE & ASSOCIATES




                                                                      es
                                                                   rg
                                                                Bu
                                                               n
                                                                MICHAEL MAUS
                                                           ily

                                                                TBN: 24008803
                                                                811 Louisiana St Ste 2400
                                                           ar



                                                                Houston, TX 77002-1401
                                                          M




                                                                HoustonLegal@allstate.com
                                                     of




                                                                (713) 336-2842
                                                                (877) 684-4165 (fax)
                                                 e
                                           ffic




                                                                ATTORNEY FOR DEFENDANT
                                       O




                                                                ALLSTATE VEHICLE AND PROPERTY
                                                                INSURANCE COMPANY
                                   y
                                op
                           C
                       ial
                   fic
            of
          Un




 Ambs vs. Allstate                                                                                Page 3 of 4
 Defendants’ Original Answer and Request for Disclosure
 0467422788.1
     Case 4:19-cv-03088 Document 1-3 Filed on 08/17/19 in TXSD Page 21 of 21



                                            CERTIFICATE OF SERVICE

          Pursuant to Rules 21. and 21a. of the Texas Rules of Civil Procedure, I hereby certify that the

original of Defendants' Original Answer has been filed with the clerk of the court in writing, and a true and

correct copy of Defendants' Original Answer has been delivered to all interested parties on the 7th day of




                                                                                       k
                                                                                    ler
August, 2019, to:




                                                                                 tC
Attorney for Plaintiff, Ambs




                                                                             ric
Benjamin R. Crowell III, Esq.
Brennan M. Kucera, Esq




                                                                          ist
Crowell & Kucera, PLLC




                                                                       sD
2028 E Ben White Blvd Ste 240-2015
Austin TX 78741                                                 VIA E-SERVE




                                                                    es
                                                                  rg
                                                                Bu
                                                               n
                                                           ily

                                                                MICHAEL MAUS
                                                           ar
                                                          M
                                                     of
                                                 e
                                           ffic
                                   y   O
                                op
                           C
                       ial
                   fic
            of
          Un




 Ambs vs. Allstate                                                                                 Page 4 of 4
 Defendants’ Original Answer and Request for Disclosure
 0467422788.1
